IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                                   AT JACKSON

                              APRIL 1997 SESSION
                                                     FILED
                                                    September 15, 1997

                                                     Cecil Crowson, Jr.
                                                     Appellate C ourt Clerk

ISSAC LYDELL HERRON,                  )   NO. 02C01-9509-CR-00253
                                      )
      Appellant                       )   SHELBY COUNTY
                                      )
V.                                    )   HON. FRED AXLEY, JUDGE
                                      )
STATE OF TENNESSEE,                   )   (Post-Conviction)
                                      )
      Appellee                        )
                                      )


FOR THE APPELLANT                         FOR THE APPELLEE

Issac Lydell Herron #102289               John Knox Walkup
Cold Creek Correctional Facility          Attorney General and Reporter
P.O. Box 1000                             450 James Robertson Parkway
Henning, Tennessee 38041-1000             Nashville, Tennessee 37243-0493

                                          Ellen H. Pollack
                                          Assistant Attorney General
                                          450 James Robertson Parkway
                                          Nashville, Tennessee 37243-0493

                                          John W. Pierotti
                                          District Attorney General
                                          201 Poplar Avenue
                                          Memphis, Tennessee 38103-1947

                                          C. Alanda Horne
                                          Assistant District Attorney General
                                          201 Poplar Avenue
                                          Memphis, Tennessee 38103-1947




OPINION FILED:______



AFFIRMED


William M. Barker, Judge
                                               Opinion

        The Appellant, Issac Lydell Herron, appeals as of right the Shelby County

Criminal Court’s dismissal of his petition for post-conviction relief. In 1984, the

Appellant was convicted of second degree murder and is currently serving a seventy-

two year sentence as a Range II especially aggravated offender in the Tennessee

Department of Correction. This Court affirmed the Appellant’s conviction in 1985 and

no further appeals were taken. See State v. Isaac Lydell Herron, C.C.A. No. 7 (Tenn.

Crim. App., Jackson, Apr. 10, 1985). On September 21, 1995, the Appellant filed a

pro se petition for post-conviction relief alleging ineffective assistance of counsel. On

November 15, 1995, without an evidentiary hearing, the trial court dismissed the

petition ruling that it was barred by the statute of limitations.

        Pursuant to the now-repealed Post-Conviction Procedure Act, the statute of

limitation applicable to the Appellant’s post-conviction claims was three years.1 Tenn.

Code Ann. § 40-30-102 (repealed 1995). That three-year period began running on

July 1, 1986, the effective date of the statute. The last day on which the Appellant

could have filed such a petition was in July of 1989. See e.g. State v. Mullins, 767
S.W.2d 668, 669 (Tenn. Crim. App. 1988); Smith v. State, 757 S.W.2d 683, 685

(Tenn. Crim. App. 1988); State v. Masucci, 754 S.W.2d 90, 91 (Tenn. Crim. App.

1988); Abston v. State, 749 S.W.2d 487, 488 (Tenn. Crim. App. 1988). The

Appellant’s petition was filed in September of 1995, more than six years after the

statute expired. Consequently, the trial court properly dismissed the Appellant’s

petition.

        Any contention by the Appellant that the new Post-Conviction Procedure Act,

effective May 10, 1995, provided him with a one-year window of opportunity within

which to file his post-conviction petition is meritless. Similar attempts to circumvent

the statute of limitations in this manner have been previously rejected by panels of this


        1
        Prior to the enactment of the 1986 Post-Conviction Procedure Act, no statute of limitations for
post-conviction applications existed.

                                                   2
Court. See Roy Barnett v. State, C.C.A. No. 03C01-9512-CV-00394 (Tenn. Crim.

App., Knoxville, Feb. 20, 1997); Stephen Koprowski v. State, C.A.A. No. 03C01-9511-

CC-00365 (Tenn. Crim. App., Knoxville, Jan. 28, 1997); Johnny L. Butler v. State,

C.C.A. No. 02C01-9509-CR-00289 (Tenn. Crim. App., Jackson, Dec. 2, 1996). But

see Arnold Carter v. State, C.C.A. No. 03C01-9509-CC-00270 (Tenn. Crim. App.,

Knoxville, July 11, 1996).

       Accordingly, the trial court’s dismissal of the Appellant’s petition for post-

conviction relief is affirmed.




                                                  __________________________
                                                  WILLIAM M. BARKER, JUDGE

CONCUR:


__________________________
JOSEPH M. TIPTON, JUDGE


__________________________
DAVID G. HAYES, JUDGE




                                             3